Order entered July 17, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00807-CV

 IN RE TOYOTA MOTOR SALES, U.S.A., INC. TOYOTA MOTOR CORPORATION,
 TOYOTA MOTOR NORTH AMERICA, INC., TOYOTA MOTOR ENGINEERING &
  MANUFACTURING NORTH AMERICA, INC., AND EDWARD MANTEY, Relators

                Original Proceeding from the 134th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-15296

                                         ORDER
                     Before Justices Lang-Miers, Fillmore, and Whitehill

       Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus. We ORDER relators to bear the costs, if any, of this original proceeding.


                                                    /s/   ROBERT M. FILLMORE
                                                          JUSTICE